SUBSCRIPTION AGREEMENT

FOR

HARVESTONE GROUP, LLC

 

This is the offer and agreement (“Subscription Agreement”) of the undersigned to
purchase 20 Preferred Units of membership interest (“Preferred Units”) to be
issued by Harvestone Group, LLC, a Delaware limited liability company
(“Company”), for a purchase price of $100,000 per Unit, for a total purchase
price of $2,000,000 (“Subscription Price”), subject to the terms, conditions,
acknowledgments, representations and warranties stated herein.  Simultaneously
with the execution and delivery hereof, I am transmitting a wire transfer
pursuant to the wire instructions herein or a check payable to the order of
“Harvestone Group, LLC” in the amount of $2,000,000, representing the
Subscription Price for the Preferred Units I am purchasing.

 

In order to induce the Company to accept this Subscription Agreement and as
further consideration for such acceptance, I hereby make the following
acknowledgments, representations and warranties with the full knowledge that the
Company will expressly rely thereon in making a decision to accept or reject
this Subscription Agreement:

 

1.I hereby adopt, confirm and agree to all of the covenants, representations and
warranties contained in this Subscription Agreement.

 

2.My primary state of residence:  MN

 

3.My date of birth is: n/a

 

4.I hereby represent and warrant that, as of the date hereof (check each box as
appropriate):

 

☐(i)I am an individual who had an income in excess of $200,000 in each of the
two most recent years (or joint income with my spouse in excess of $300,000 in
each of those years) and have a reasonable expectation of reaching the same
income level in the current year;

 

☐(ii)I, together with my spouse, have a net worth, exclusive of the fair market
value of my primary residence, but inclusive of home furnishings and personal
automobiles, that exceeds $1,000,000;

 

☐(iii)the entity subscribing for Preferred Units is an Individual Retirement
Account (“IRA”) or revocable trust and the individual who established the IRA or
each grantor of the trust is an accredited investor on the basis of (i) or (ii)
above;

 





1

--------------------------------------------------------------------------------

 



☐(iv)the entity subscribing for Preferred Units is a self-directed pension plan
and the participant who directed that assets of his or her account be invested
in the Company is an accredited investor on the basis of (i) or (ii) above and
such participant is the only participant whose account is being invested in the
Company;

 

☐(v)the entity subscribing for Preferred Units is a pension plan which is not a
self-directed plan and which has total assets in excess of $5,000,000;

 

☐(vi)the entity subscribing for Preferred Units is an irrevocable trust which
consists of a single trust (a) with total assets in excess of $5,000,000, (b)
which was not formed for the specific purpose of investing in the Company and
(c) whose purchase is directed by a person who has such knowledge and experience
in financial and business matters that he or she is capable or evaluating the
merits and risks of the prospective investment in the Company;

 

☒(vii)the entity subscribing for Preferred Units is a corporation, a partnership
or a Massachusetts or similar business trust, that was not formed for the
specific purpose of acquiring Units in the Company, with total assets in excess
of $5,000,000;

 

☐(viii)the entity subscribing for Preferred Units is an entity in which all of
the equity owners are accredited investors; or

☐(ix)the entity subscribing for Preferred Units is none of the above apply
(further information may be required to determine accredited investor status).

 

5.Under penalties of perjury, I certify (a) that the number shown on this
Subscription Agreement is my correct taxpayer identification number and (b) that
I am not subject to backup withholding, either because I have not been notified
that I am subject to backup withholding as a result of a failure to report all
interest or dividends or the Internal Revenue Service has notified me that I am
no longer subject to backup withholding. (Please strike out the language
certifying that you are not subject to backup withholding due to notified payee
under-reporting if you have been notified that you are subject to backup
withholding due to notified payee under-reporting, and you have not received a
notice from the Internal Revenue Service advising you that backup withholding
has terminated.)

 

6.I further represent and warrant that I have the capacity to evaluate the
merits and risks of the prospective investment in Preferred Units and that such
investment is not disproportionate to my income or available liquid funds and
that I further have the capacity to protect my interests in connection with the
purchase of the Preferred Units.

 





2

--------------------------------------------------------------------------------

 



7.I (we) wish to own my (our) Preferred Units as follows (check one):

 

 

 

 

 

(a)

 

 

Separate or individual property. (In community property states, if the purchaser
is married, his (her) spouse must submit written consent if community funds will
be used to purchase the Preferred Units.)

 

 

 

 

 

 

 

(b)

 

 

Husband and Wife as community property. (Community property states only. Husband
and Wife should both sign all required documents unless advised by their
attorney that one signature is sufficient.)

 

 

 

 

 

 

 

(c)

 

 

Joint Tenants with right of survivorship. (Both parties must sign all required
documents unless advised by their attorneys that one signature is sufficient.)

 

 

 

 

 

 

 

(d)

 

 

Tenants in Common. (Both parties must sign all required documents.)

 

 

 

 

(e)

 

 

Trust. (Attach copy of trust instrument and include name of trust, name of
trustee and date trust was formed.)

 

 

 

 

 

 

 

(f)

X

 

Partnership or Limited Liability Company. (Attach copy of partnership or
operating agreement and include evidence of authority for person who executes
required documents.)

 

 

 

 

 

 

 

(g)

 

 

Other (indicate):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subscriber’s Signature:

 

/s/ Steve A. Christensen

 

Date:

 

6-29

, 2018

 

 

 

 

 

 

 

 

Subscriber’s Signature

 

 

 

Date:

 

 

, 2018

 

 

 



3

--------------------------------------------------------------------------------

 



REPRESENTATIONS AND WARRANTIES

 

1. I have had and continue to have the opportunity to personally obtain from the
Company any information, to the extent possessed or obtainable without
unreasonable effort and expense, necessary to evaluate the merits and risks of
the proposed investment in the Company and the Preferred Units, and I have
concluded, based on the information presented to me, my own understanding of
investments of this nature and of this investment in particular, and the advice
of such consultants as I have deemed appropriate, that I wish to subscribe for
the Preferred Units indicated on the first page of this Subscription Agreement.

 

2. My overall commitment to investments that are not readily marketable is not
disproportionate to my individual net worth, and my investment in the Preferred
Units will not cause such overall commitment to become excessive. I have
adequate means of providing for my financial requirements, both current and
anticipated, and have no need for liquidity in this investment. I can bear and
am willing to accept the economic risk of losing my entire investment in the
Preferred Units.

 

3. I acknowledge that the sale of the Preferred Units has not been accompanied
by any disclosure or information statement, the publication of any
advertisement, any general solicitation or as the direct result of an investment
seminar sponsored by the Company or any of its affiliates.

 

4. All information that I have provided to the Company herein concerning my
suitability to invest in the Preferred Units is complete, accurate and correct
as of the date of my signature on the last page of this Subscription Agreement.
I hereby agree to notify the Company immediately of any material change in any
such information occurring prior to the acceptance of this Subscription
Agreement, including any information about changes concerning my net worth and
financial position.

 

5. I have had the opportunity to ask questions of, and receive answers from, the
Company and its managers, officers, and employees concerning the Company, the
formation or operation of the Company or terms and conditions of the offering of
the Preferred Units. I have been provided with all materials and information
requested by either me or others representing me, including any information
requested to verify any information furnished to me.

 

6. I am purchasing the Preferred Units for my own account and for investment
purposes only and have no present intention, understanding or arrangement for
the distribution, transfer, assignment, resale or subdivision of the Preferred
Units. I understand that, due to the restrictions referred to in Paragraph 7
below, and the lack of any market existing or to exist for the Preferred Units,
my investment in the Company will be highly illiquid and may have to be held
indefinitely.

 

7. I am not relying on any communication (written or oral) of the Company or any
of its affiliates, as investment or tax advice or as a recommendation to
purchase the Preferred Units. I do not consider information and explanations
related to the terms and conditions of the Preferred Units provided in the LLC
Agreement or otherwise by the Company or any of its affiliates to be investment
or tax advice or a recommendation to purchase the Preferred Units, and I
understand that neither the Company nor any of its affiliates is acting or has
acted as an advisor to me in deciding to invest in the Preferred Units. I
acknowledge that neither the Company nor any of its affiliates has made any
representation regarding the proper characterization of the Preferred Units for
purposes of determining my authority to invest in the Preferred Units.

 





4

Initial Here: /s/ SAC

--------------------------------------------------------------------------------

 



8. I understand that legends will be placed on certificates, if any, evidencing
the Preferred Units with respect to restrictions on distribution, transfer,
resale, assignment or subdivision of the Preferred Units imposed by applicable
federal and state securities laws. I am fully aware that the Preferred Units
subscribed for hereunder have not been registered with the Securities and
Exchange Commission in reliance on an exemption specified in Regulation D, which
reliance is based in part upon my representations set forth herein. I understand
that the Preferred Units subscribed for herein have not been registered under
applicable state securities laws and are being offered and sold pursuant to the
exemptions specified in said laws, and unless they are registered, they may not
be re-offered for sale or resold except in a transaction or as a security exempt
under those laws.

 

9. I hereby acknowledge receipt of the Limited Liability Company Agreement of
Harvestone Group, LLC, dated May 31, 2018 (the “LLC Agreement”), and have
reviewed the terms of the LLC Agreement.  I hereby adopt the LLC Agreement as a
member of the Company and hereby grant a power of attorney to any officer of the
Company to execute the LLC Agreement on my behalf, as evidenced by my signature
hereto.

 

10. This Subscription Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to its choice of
law provisions, except as to the type of registration of ownership of Preferred
Units, which shall be construed in accordance with the state of principal
residence of the subscribing investor.

 

11. THE Preferred UNITS OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATES OR ANY
OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS, THE Preferred UNITS ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. THE Preferred UNITS HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 





5

Initial Here: /s/ SAC

--------------------------------------------------------------------------------

 



12. I hereby covenant and agree that any dispute, controversy or other claim
arising under, out of or relating to this Agreement or any of the transactions
contemplated hereby, or any amendment thereof, or the breach or interpretation
hereof or thereof, shall be determined and settled in binding arbitration in the
County of Davidson, State of Tennessee, in accordance with the rules and
procedures of The American Arbitration Association. The prevailing party shall
be entitled to an award of its reasonable costs and expenses, including but not
limited to, attorneys’ fees, in addition to any other available remedies. Any
award rendered therein shall be final and binding on each and all of the parties
thereto and their personal representatives, and judgment may be entered thereon
in any court of competent jurisdiction.

 

13. I hereby agree to indemnify, defend and hold harmless the Company and all of
its managers, officers, employees, affiliates and advisors, from any and all
damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees and costs) that they may incur by reason of my failure to
fulfill all of the terms and conditions of this Subscription Agreement or by
reason of the untruth or inaccuracy of any of the representations, warranties or
agreements contained herein or in any other documents I have furnished to any of
the foregoing in connection with this transaction.  This indemnification
includes, but is not limited to, any damages, losses, liabilities, costs and
expenses (including attorneys’ fees and costs) incurred by the Company, its
directors, managers, officers, employees, affiliates and advisors, defending
against any alleged violation of federal or state securities laws which is based
upon or related to any untruth or inaccuracy of any of the representations,
warranties or agreements contained herein or in any other documents I have
furnished in connection with this transaction.

 

14. I hereby acknowledge and agree that: (a) I may not transfer or assign this
Subscription Agreement, or any interest herein, and any purported transfer shall
be void; (b) I am not entitled to cancel, terminate or revoke this Subscription
Agreement once I execute and deliver to the Company this Subscription Agreement
and this Subscription Agreement will be binding on my heirs, successors and
personal representatives; provided, however, that if the Company rejects this
Subscription Agreement, this Subscription Agreement shall be automatically
canceled, terminated and revoked; (c) notwithstanding subsection (b) above, I
hereby acknowledge that the Company shall not accept this Subscription Agreement
until the closing date of the offering of the Preferred Units; (d) this
Subscription Agreement constitutes the entire agreement among the parties hereto
with respect to the sale of the Preferred Units and may be amended, modified or
terminated only by a writing executed by all parties (except as provided herein
with respect to rejection of this Subscription Agreement by the Company); (e)
within five days after receipt of a written request from the Company, the
undersigned agrees to provide such information and to execute and deliver such
documents as may be necessary to comply with any and all laws and regulations to
which the Company is subject; and (f) the representations and warranties of the
undersigned set forth herein shall survive the sale of the Preferred Units
pursuant to this Subscription Agreement.

 



6

Initial Here: /s/ SAC

--------------------------------------------------------------------------------

 

 

(SPECIAL INSTRUCTIONS: In all cases, the person/entity making the investment
decision to purchase the Preferred Units must complete and sign the Subscription
Agreement. For example, if the form of ownership designated above is a
retirement plan for which investments are directed or made by a third party
trustee, then that third party trustee must complete this Subscription Agreement
rather than the beneficiaries under the retirement plan. Investors must list
their principal place of residence rather than their office or other address on
the signature page so that the Company can confirm compliance with appropriate
securities laws. If you wish correspondence sent to some address other than your
principal residence, please provide a mailing address in the blank provided
below.)

 

IN WITNESS WHEREOF, I (we) have executed this Subscription Agreement this 29 day
of June, 2018.

 

 

 

 

A.

REGISTRATION

INFORMATION

Please print the exact name (registration) investor desires on account:

 

 

 

 

Granite Falls Energy, LLC

 

 

 

Mailing address:

 

15045 Hwy 23 SE

 

 

 

Granite Falls, MN 56241

 

 

 

E-mail address:

 

schristensen@granitefallsenergy.com

 

 

 

B.

DISTRIBUTION

ADDRESS

Please indicate to whom distributions should be sent, if not to the address set
forth in A. above.

 

 

 

Name:

 

 

 

Address:

 

 

 

Account Number:

 

 

 

 

 

C.

INVESTOR

INFORMATION

Please send all investor correspondence to the following:

 

 

 

Name:

Stacie Schuler, CFO

 

 

 

Address:

 

- same -

 

 

 

Investor Phone:

 

 

 

 

Business:

(320) 564-3100

Home:

(    )

 

 

 

 

 

 

Primary State of Residence:

MN

 

 

 

 

 

 

Social Security or Federal Tax ID Number:

 

 

 

 

 

 

 

 





7

--------------------------------------------------------------------------------

 

 

D.

SIGNATURES

THE UNDERSIGNED HAS THE AUTHORITY TO ENTER INTO THIS SUBSCRIPTION AGREEMENT ON
BEHALF OF THE PERSON(S) OR ENTITY REGISTERED IN A. ABOVE.

 

 

 

Executed this 29th day of June, 2018

 

 

 

/s/ Steve A. Christensen

 

 

Signature (Investor, or authorized signatory)

 

 

 

E.

SUBMIT

SUBSCRIPTION

Make check payable to “Harvestone Group, LLC” or wire the Subscription Price to:

 

Account Name:  Harvestone Group, LLC

Account Number:

Bank Name: First Tennessee Bank

Bank ABA Routing Number:

 

Mail the executed Subscription Agreement and check (if applicable) to:



Harvestone Group, LLC

840 Crescent Center Drive, Suite 540

Franklin, Tennessee 37067

Attn:  Chad Martin, Manager

 

Accepted by the Company as of this 29th day

of June, 2018.

 

HARVESTONE GROUP, LLC

 

 

 

 

/s/ Chad Martin

By:

Chad Martin

Its:

Manager

 

 

 

 

 

 

8

--------------------------------------------------------------------------------